MEMORANDUM **
Otuma Bernard Agadaga, a native and citizen of Nigeria, petitions pro se for review of an order of the Board of Immigration Appeals (“BIA”) denying as untimely his motion to reopen his deportation proceedings. Because the transitional rules apply, see Kalaw v. INS, 133 F.3d 1147, 1150 (9th Cir.l997),"we have jurisdiction under 8 U.S.C. § 1105a(a). We review for abuse of discretion the BIA’s decision to deny a motion to reopen, Socop-Gonzalez v. INS, 272 F.3d 1176, 1187 (9th Cir.2001) (en banc), and we deny the petition.
The BIA properly denied Agadaga’s motion because it was filed untimely. See 8 C.F.R. § 3.2(c)(2).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.